United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0839
Issued: October 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 6, 2017 appellant filed a timely appeal from a December 15, 2016 merit
decision and February 16, 2017 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish a chest injury
causally related to factors of her federal employment; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted a timely request for oral argument with her March 9, 2017 appeal. By
letter dated March 19, 2017, appellant requested that the Board withdraw her oral argument request and proceed
with a decision based on review of the case record.

FACTUAL HISTORY
On September 7, 2016 appellant, then a 33-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed chest pain due to factors of her federal
employment. She stopped work and notified her supervisor on June 14, 2016.
In an attached narrative statement, appellant explained that her chest pain had gradually
worsened causing her to seek medical treatment in June 2016. After a series of medical visits
and testing which revealed normal cardiac findings, her physician suspected that her condition
could be muscular in nature and related to her work duties. Appellant subsequently sought
physical therapy treatment which revealed that her ribs were being positioned upward and the
muscle was rotating out as a result of her work-related duties. In another narrative statement
dated August 26, 2016, she reported that approximately one and a half years prior she
experienced chest pain in a specific area of her chest and was diagnosed with an inverted rib
which resolved about a year ago. Appellant explained that her current condition was unrelated
and began several months ago, which encompassed her entire chest and pressed against her
sternum.
In a July 5, 2016 medical report, Dr. Jeffrey S. Nelson, a Board-certified pediatric
pulmonologist, reported that appellant presented for evaluation of possible asthma as a cause of
hyperinflation that was seen on a recent chest x-ray. He reported that appellant worked as a rural
carrier and complained of chest pain and chest tightness. Dr. Nelson provided findings on
physical examination and diagnosed chest tightness, chest wall pain on the left side of the
sternum around the fourth and fifth rib, and nonallergic rhinitis. He noted that appellant had
chest pain about one year prior which resolved with physical therapy. Appellant was doing well
until recently when she entered another exercise regimen and the high intensity version of this
resulted in additional chest pain in the same area and also spread across the superior aspect of the
chest. Dr. Nelson opined that her pain was likely chest wall in nature and recommended
Ibuprofen tablets for two weeks.
A Melham Medical Center discharge note indicated that appellant was admitted on
July 14, 2016 for chest pain and released on July 15, 2016 to follow-up with her physician and
physical therapy.
In a July 14, 2016 diagnostic report, Dr. Ladd D. Lake, a Board-certified diagnostic
radiologist, reported that a chest x-ray revealed no acute cardiopulmonary findings and sequela
from prior granulomatous infection.
In an August 2, 2016 medical report, Dr. Clayton J. Friesen, Board-certified in
cardiovascular disease, reported that appellant complained of chest pain which had been
recurrent since her last visit. He reported that testing revealed no cardiogenic etiology of her
symptoms. Dr. Friesen opined that based on her history and examination, she was experiencing
musculoskeletal-type pain. He noted possible diagnosis of a pinched nerve or herniated disc and
recommended continued physical therapy.

2

In an August 26, 2016 physical therapy note, Lindsay Myers, a physical therapist,
released appellant to full-duty work on August 29, 2016. She diagnosed pain in the thoracic
spine and generalized muscle weakness.
By letter dated September 26, 2016, OWCP informed appellant that the evidence of
record was insufficient to support her claim. It provided a questionnaire for completion and
advised her to describe in detail the employment-related activities which she believed caused or
contributed to her condition. Appellant was informed of the medical and factual evidence
needed and was afforded 30 days to respond. In another letter of that same date, OWCP
requested additional factual information from the employing establishment.
In an October 18, 2016 narrative statement, appellant responded to OWCP’s
questionnaire and described her employment duties as a rural carrier. She noted that her duties
required about five to six hours of driving per day and pulling about five to seven bundles per
day. Appellant explained that she drove with her left arm and would have to reach to open mail
boxes and to make sharp turns on the steering wheel. Her duties involved repeatedly pulling
bundles and packages from the back seat with her left arm while driving her route. Appellant
reported that her chest pain began in May 2016 and continued to worsen, causing her to seek
medical treatment. She noted that testing revealed normal cardiac findings and physical therapy
treatment revealed that her ribs on the left side had rotated out. Appellant further noted no prior
injury to this area of her chest.
Physical therapy progress notes dated August 11 and October 14, 2016 were submitted in
support of appellant’s claim.
In an October 6, 2016 report, Dr. David A. Minnick, Board-certified in family medicine,
reported that appellant was a patient with musculoskeletal chest pain secondary to her job duties.
He noted that appellant was a rural mail carrier who sat on the right side of a left driver-sided
car. Appellant performed repetitive twisting, reaching, and stretching which caused left rib
discomfort and thoracic spine dysfunction. Dr. Minnick recommended job modification,
physical therapy, and anti-inflammatories, noting no further repetitive twisting and reaching
behind.
By decision dated December 15, 2016, OWCP denied appellant’s claim finding that the
medical evidence of record failed to provide a firm medical diagnosis which could be reasonably
attributed to the accepted federal employment factors. It noted that the medical evidence
submitted contained a diagnosis of “pain” which is a symptom and not a diagnosed medical
condition.
On January 10, 2017 appellant requested reconsideration. No evidence was submitted
with her reconsideration request.
By decision dated February 16, 2017, OWCP denied appellant’s request for
reconsideration finding that she neither raised substantive legal questions nor included relevant
and pertinent new evidence. It specifically noted that no medical evidence was received.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is whether the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested, and the medical
rationale expressed in support of the physician’s opinion.8
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

4

ANALYSIS -- ISSUE 1
OWCP accepted that appellant engaged in repetitive activities of reaching, twisting, and
pulling in her employment duties as a rural carrier. The issue, therefore, is whether she
submitted sufficient medical evidence to establish that the employment factor caused her to
sustain an injury. The Board finds that the medical evidence of record is insufficient to establish
a diagnosed medical condition causally related to factors of her federal employment as a rural
carrier.9
In support of her claim, appellant submitted a July 5, 2016 medical report from
Dr. Nelson who diagnosed chest tightness, chest wall pain left side of the sternum around the
fourth and fifth rib. The Board notes that Dr. Nelson failed to establish a firm medical diagnosis
and offered no opinion as to the cause of these symptoms. A claimant has the burden of proof to
establish by the weight of the medical evidence a firm diagnosis of the condition claimed and a
causal relationship between that condition and factors of federal employment.10 The Board has
long held that pain is a symptom, not a compensable medical diagnosis.11 To establish personal
injury the medical evidence of record must document a diagnosed condition and must explain
how that condition is causally related to the accepted factors of employment.12 Lacking a firm
diagnosis and rationalized medical opinion regarding causal relationship, Dr. Nelson’s report is
of limited probative value.
Dr. Friesen’s August 2, 2016 report also fails to establish a firm medical diagnosis as the
physician reported normal cardiogenic findings and musculoskeletal-type pain. As previously
noted, pain is a symptom and not a compensable medical diagnosis.13 As such, the reports of
Dr. Nelson and Dr. Friesen are insufficient to support appellant’s claim as neither of the
physicians diagnosed a medical condition causally related to factors of her federal employment.14
Dr. Minnick’s October 6, 2016 report is also insufficient to establish appellant’s
occupational disease claim. He did not describe, explain, or diagnose a medical condition,
noting only musculoskeletal chest pain secondary to her job duties. Moreover, while
Dr. Minnick had some understanding of appellant’s employment duties as a rural carrier which
he opined caused her injury, he failed to describe the tasks and the frequency and duration of
each task to which appellant attributes to her injury.15 His statement on causation failed to
provide a sufficient explanation as to the mechanism of injury pertaining to this occupational
9

See Robert Broome, 55 ECAB 339 (2004).

10

See Roy L. Humphrey, supra note 6; see Naomi A. Lilly, 10 ECAB 560, 574 (1959).

11

Supra note 9.

12

George A. Davis, Docket No. 95-1684 (issued April 3, 1997).

13

See B.P., Docket No. 12-1345 (issued November 13, 2012) (regarding pain); C.F., Docket No. 08-1102 (issued
October 10, 2008) (regarding pain); J.S., Docket No. 07-881 (issued August 1, 2007) (regarding spasm).
14

R.S., Docket No. 15-1364 (issued February 22, 2016).

15

See O.M., Docket No. 15-1723 (issued November 5, 2015).

5

disease claim as alleged by appellant, namely, how repetitive twisting, reaching, and stretching
would cause or aggravate a chest injury.16 Without explaining how, physiologically, the
movements involved in appellant’s employment duties caused or contributed to a diagnosed
condition, his opinion is equivocal in nature and of limited probative value.17
The remaining medical evidence of record is also insufficient to establish appellant’s
occupational disease claim. Dr. Lake’s July 14, 2016 diagnostic report interpreted imaging
studies related to the chest, but provided no opinion on the cause of appellant’s injury.18
The physical therapy reports documenting treatment for her chest are also insufficient to
establish her claim. Registered nurses, physical therapists, and physician assistants are not
considered physicians as defined under FECA, their opinions are of no probative value.19
An award of compensation may not be based on surmise, conjecture, or speculation.20 To
establish a firm medical diagnosis and causal relationship, appellant must submit a physician’s
report in which the physician reviews those factors of employment alleged to have caused her
condition and, taking these factors into consideration, as well as findings upon examination and
appellant’s medical history, explain how these employment factors caused or aggravated any
diagnosed condition, and present medical rationale in support of his opinion.21 Appellant’s
recitation of the facts does not support her allegation that her employment factors as a rural
carrier caused her injury.22 As there is no probative, rationalized medical evidence containing a
medical diagnosis explaining how a diagnosed condition was causally related to the accepted
employment duties, she has not established that an injury occurred as alleged.23
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

16

S.W., Docket 08-2538 (issued May 21, 2009).

17

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
18

J.P., Docket No. 14-87 (issued March 14, 2014).

5 U.S.C. § 8102(2) of FECA provides as follows: (2) ‘physician includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law. See also Roy L. Humphrey, supra note 6. A physical therapist is not considered a physician as
defined by FECA. See E.R., Docket No. 16-1634 (issued May 25, 2017).
19

20

D.D., 57 ECAB 734 (2006).

21

Supra note 6.

22

Paul Foster, 56 ECAB 1943 (2004); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

23

Tracey P. Spillane, 54 ECAB 608 (2003); 5 U.S.C. § 8101(5).

6

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.24 Section 10.608(b) of OWCP regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.25
ANALYSIS -- ISSUE 2
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In her application for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law, and she did not advance a new and relevant legal argument
not previously considered. Consequently, appellant is not entitled to review of the merits of her
claim based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
The Board notes that the underlying issue in this case was whether appellant sustained an
injury causally related to her accepted federal employment factors as a rural carrier. That is a
medical issue which must be addressed by relevant medical evidence not previously
considered.26 Appellant failed to submit any evidence with her reconsideration request. A
claimant may obtain a merit review of an OWCP decision by submitting relevant and pertinent
new evidence not previously considered. In this case, appellant failed to submit any relevant and
pertinent new evidence addressing a firm medical diagnosis involving a chest injury and causal
relationship in support of her claim.27
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.

24

D.K., 59 ECAB 141 (2007).

25

K.H., 59 ECAB 495 (2008).

26

See Bobbie F. Cowart, 55 ECAB 746 (2004).

27

M.H., Docket No. 13-2051 (issued February 21, 2014).

7

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a chest injury
causally related to factors of her federal employment. The Board also finds that OWCP properly
denied appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated February 16, 2017 and December 15, 2016 are affirmed.
Issued: October 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

